Citation Nr: 1519131	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-00 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for peripheral neuropathy.

2.  Whether the reduction in the disability rating for prostate cancer from 100 percent to 60 percent, effective June 1, 2010, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from March 1968 to April 1970.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from March 2010 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In the March 2010 rating decision, the RO reduced the rating for the appellant's service-connected prostate cancer from 100 to 60 percent, effective June 1, 2010.  In the April 2010 rating decision, the RO, inter alia, determined that new and material evidence had not been submitted to reopen a previously denied claim of service connection for peripheral neuropathy.  

In reaching its decision below, the Board has reviewed the appellant's VA claims folder in its entirety, as well as the additional records in his Virtual VA and VBMS folders.  Except for March 2015 written arguments from the appellant's representative, the additional relevant evidence has also been reviewed by the RO.  

In a March 2013 statement, the appellant indicated that he wished to withdraw his request for a Board hearing and asked that his appeal be forwarded to the Board without further delay.  

The issue of entitlement to service connection for peripheral neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 2004 rating decision, the RO denied service connection for peripheral neuropathy.  The appellant did not perfect an appeal within the applicable time period nor was new and material evidence received within one year of the issuance of the December 2004 decision.

2.  The evidence received since the final December 2004 rating decision denying service connection for peripheral neuropathy includes statements from the appellant's physician which relate to an unestablished fact necessary to substantiate the claim and, if presumed credible, raise a reasonable possibility of substantiating the claim of service connection for peripheral neuropathy.

3.  In a November 2009 letter, the RO notified the appellant of a proposed reduction in the rating for his service-connected prostate cancer from 100 to 60 percent; he was advised of his right to submit additional evidence and request a predetermination hearing.

4.  A March 2010 rating decision reduced the rating for the appellant's service-connected prostate cancer from 100 to 60 percent, effective June 1, 2010.

5.  At the time of the March 2010 rating decision, the 100 percent rating for the appellant's service-connected prostate cancer had been in effect since February 20, 2008, a period of less than five years.  

6.  The evidence at the time of the March 2010 rating decision showed that the appellant's prostate cancer had materially improved and that such improvement would be maintained under ordinary conditions of life.  Specifically, since an April 2008 radical prostatectomy, there had been been no recurrence of the appellant's prostate cancer or metastasis.  Residuals included erectile dysfunction without penile deformity; urinary incontinence requiring the use of absorbent materials which must be changed more than four times daily; and awakening to void at night.  There was no evidence of renal dysfunction.  


CONCLUSIONS OF LAW

1.  The December 2004 rating decision denying service connection for peripheral neuropathy is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

2.  New and material evidence has been received to warrant reopening of the claim of service connection for peripheral neuropathy.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The reduction in the disability rating for prostate cancer from 100 percent to 60 percent, effective June 1, 2010, was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.115a, 4.115b, Diagnostic Code 7528 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2014).  VA also has a duty to assist claimants in obtaining the evidence necessary to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  In light of the favorable disposition below with respect to the appellant's application to reopen the previously denied claim of service connection for peripheral neuropathy, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to this issue.  

Additionally, the Board notes that the prostate cancer issue on appeal stems from disagreement with a reduction under 38 C.F.R. § 3.105 and is not based upon a claim or application for benefits.  As discussed more fully below, the regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i).  The record shows that the RO has fully complied with the procedures required under 38 C.F.R. § 3.105 for reducing the appellant's disability rating.  

The RO sent the appellant a letter in November 2009 explaining the proposed reduction in VA benefits for his service-connected prostate cancer.  The letter, along with an enclosed November 2009 rating decision, explained that the RO proposed to reduce the appellant's disability rating based on evidence from the appellant's most recent VA medical examination which showed no recurrence of his prostate cancer.  The November 2009 letter also offered the appellant the opportunity to submit additional evidence and request a hearing.  

The record also indicates that the RO assembled all relevant VA and private clinical records which the appellant specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2014).  The appellant was also afforded two VA medical examinations in connection with this appeal.  38 C.F.R. § 3.159(c)(4) (2014).  The Board finds that the reports of these examinations provide the necessary medical opinions as well as sufficient reference to the pertinent schedular criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided.  Neither the appellant nor his representative has argued otherwise.


Background

The appellant's service treatment records are negative for complaints or findings of peripheral neuropathy.  In October 1969, he was seen in connection with his complaints of superficial pain at the site of an old shrapnel wound on the right thigh.  The assessment was rule out nerve damage with residual pain.  A subsequent orthopedic consultation revealed that no physical profile was necessary.  At his May 1970 military separation medical examination, the appellant denied having or ever having had neuritis or paralysis.  His lower extremities and neurological system were normal on clinical evaluation.  

In October 1970, the appellant submitted an original application for VA compensation benefits, seeking service connection for multiple disabilities, including residuals of a shrapnel wound on the right leg and foot.  His application is silent for any mention of peripheral neuropathy, as is medical evidence assembled in connection with that application.  

That medical evidence includes a November 1970 VA medical examination report showing that no neurological abnormalities were identified.  Examination showed four oval scars over the lower third of the right leg which were healed.  Right leg function was normal.  The diagnoses included wounds, right leg.  

In a June 1971 rating decision, the RO, inter alia, granted service connection for scars of the right leg and assigned an initial noncompensable rating, effective April 7, 1970.  In a November 1971 rating decision, the RO granted service connection for multiple calluses of the right foot and assigned an initial noncompensable rating, effective April 7, 1970.  

In September 2003, the appellant submitted a claim of service connection for neuropathy in the lower extremities.  He claimed that, while on active duty, he suffered from neuropathy in his lower extremities and that he had suffered from that condition since his discharge.  

In support of his claim, the appellant submitted private medical evidence showing that he had been evaluated in December 2001 in connection with his complaints of numbness and a pins and needles sensation in his toes which he reported had been present for the last year.  The impression was peripheral neuropathy.  A July 2003 electrodiagnostic report contains a diagnosis of severe axonal peripheral neuropathy.  In July 2003, the appellant's physician noted that he had explained to the appellant that the cause of his peripheral neuropathy was unknown.  

In a March 2004 statement, the appellant claimed that a VA neurologist had told him that he had peripheral neuropathy due to Agent Orange and should be receiving compensation for his disability.  

VA clinical records thereafter obtained by the RO show that, in September 2003, the appellant sought treatment and claimed to have had a history of peripheral neuropathy for the past 30 years.  He indicated that, shortly after returning from Vietnam, he noticed paresthesias and hypesthesias involving his feet.  He also claimed to have been exposed to Agent Orange.  The diagnosis was peripheral neuropathy for 30 years, and it was noted that the etiology could be related to a history of Agent Orange as there is a direct causal relationship between exposure and onset of symptoms.  

In a June 2004 rating decision, the RO denied service connection for axonal peripheral neuropathy, bilateral.  The RO noted that VA had determined that there was no positive relationship between Agent Orange exposure and axonal peripheral neuropathy.  Rather, only acute and subacute peripheral neuropathy had been shown to be related to Agent Orange exposure.  

The RO thereafter received additional VA clinical records showing continued notations of peripheral neuropathy.  After considering this additional evidence, in a December 2004 rating decision, the RO again denied service connection for peripheral neuropathy, finding that the record continued to show that the appellant's peripheral neuropathy condition was not incurred in or aggravated by military service.  

The appellant was duly notified of the RO's determination and his appellate rights in a December 2004 letter, but he did not appeal nor was new and material evidence received within one year of the issuance of that decision.  He has not contended otherwise.  

In February 2008, the appellant submitted a claim of service connection for prostate cancer.  In support of his claim, the RO obtained VA clinical records showing that the appellant was diagnosed as having localized prostate cancer in December 2007.  In April 2008, the appellant underwent a radical retropubic prostatectomy secondary to prostate cancer.  

In an April 2008 rating decision, the RO granted service connection for prostate cancer associated with herbicide exposure and assigned an initial 100 percent disability rating, effective February 20, 2008, pursuant to Diagnostic Code 7528.  The RO also granted service connection for erectile dysfunction and assigned an initial noncompensable rating, effective April 21, 2008, with special monthly compensation based on the loss of use of a creative organ.  

In November 2009, the appellant underwent a VA medical examination to evaluate the current severity of his prostate cancer.  The examiner noted that the appellant had undergone a radical prostatectomy in April 2008 and had received no other treatment since that time.  The appellant reported residual urinary incontinence, including continual urine leakage requiring changing his pad four to eight times daily, as well as frequent voiding every one to two hours and nocturia three times nightly.  The examiner noted that there was no renal dysfunction, renal failure, or nephritis.  The diagnosis was prostate cancer with residual erectile dysfunction and urinary incontinence.  

In a November 2009 rating decision, the RO proposed to reduce the rating for the appellant's service-connected prostate cancer from 100 to 60 percent.  In a November 2009 letter, the RO advised the appellant of the proposed reduction and offered him the opportunity to submit evidence and argument and to request a hearing.

In November 2009, the appellant submitted a claim of service connection for additional disabilities, including peripheral neuropathy.  

In connection with his claim, the RO obtained records from the Social Security Administration (SSA) showing that the appellant had been awarded disability benefits effective in April 2008 due to prostate cancer and chronic and severe rheumatoid arthritis.  

Additional VA and private clinical records received in connection with the appellant's claim show treatment for multiple conditions, including obesity, severe rheumatoid arthritis, degenerative arthritis, and coronary artery disease.  In December 2009, the appellant was noted to have a history of idiopathic peripheral neuropathy.  These records contain no indication of a recurrence of the appellant's prostate cancer.  

In a March 2010 rating decision, the RO reduced the disability rating for the appellant's service-connected prostate cancer from 100 to 60 percent, effective June 1, 2010, more than 60 days following the date of notification to the appellant of the reduction.  In its rating decision, the RO noted that, in light of the evidence showing no recurrence of cancer, the appellant's prostate cancer disability was now ratable on residuals, including voiding dysfunction requiring the use of absorbent materials which must be changed more than four times daily.  

The appellant appealed the RO's decision, noting that he suffered from incontinence and that his pad use had increased from 6 to 8 times daily to 9 to 11 times daily and that he also experienced awakening from sleep with voiding urges requiring immediate attention.  

In June 2010, the appellant submitted a May 2010 letter from his private neurologist who indicated that the appellant had a confirmed diagnosis of peripheral neuropathy and that "[t]he full neurologic workup is due to Agent Orange exposure."  

In an August 2011 letter, the appellant's private neurologist indicated that the appellant had been diagnosed as having peripheral neuropathy and that "this diagnosis is caused by Agent Orange."  

The appellant again underwent a VA medical examination in September 2012.  At that time, the examiner noted that the appellant's prostate cancer remained in remission.  She indicated that the appellant continued to experience voiding dysfunction which required the use of absorbent materials which must be changed more than four times daily.  He continued to experience daytime voiding between 1 and 2 hours and nighttime awakening to void 5 or more times.  He also experienced symptoms, such as hesitancy and a weak stream and erectile dysfunction, but no other residual conditions or complications.  



Analysis

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for peripheral neuropathy

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2014).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

For claims such as this one, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Service connection for certain chronic diseases, including an organic disease of the nervous system, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2014).

In addition, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2014).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2014).  The enumerated diseases which are deemed to be associated with herbicide exposure include acute and subacute peripheral neuropathy.  The term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to a herbicide agent and resolves within two years of date on onset.  Id., Note 2.

The Secretary of Veterans Affairs also determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted, including chronic nervous system disorders like chronic peripheral neuropathy.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332 (Dec. 27, 2010); see also Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange, 77 Fed. Reg. 47,924 (Aug. 10, 2012).

Despite the presumptive regulations, a claimant may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As set forth above, in a December 2004 rating decision, the RO denied the appellant's claim of entitlement to service connection for peripheral neuropathy finding that the condition was not incurred in or aggravated during service.  The appellant was notified of the RO's determination and his appellate rights in a December 2004 letter, but he did not appeal, nor was new and material evidence received within one year of the issuance of that decision.

Under these circumstances, the December 2004 rating decisions is final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.  Neither the appellant nor his representative has argued otherwise.

In this appeal, the appellant seeks to reopen his claim of service connection for peripheral neuropathy.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

The Board has therefore carefully considered the record, with particular attention to the additional evidence received since the last final December 2004 rating decision.  After considering this additional evidence, the Board concludes that it is new and material warranting reopening of the claim.

The additional evidence includes May 2010 and August 2011 letters from the appellant's private neurologist indicating that the appellant's current peripheral neuropathy is due to Agent Orange exposure.  (The Board observes that the Veteran is entitled to the legal presumption of herbicide exposure because service personnel records establish that the appellant served in Vietnam from August 1968 to January 1969).  The Board therefore finds that the letters from the appellant's neurologist, when presumed credible, relate to an unestablished fact necessary to substantiate the claim and would trigger VA's duty to provide a medical examination to determine if the appellant's current peripheral neuropathy is causally related to his active service or any incident therein, including presumed exposure to Agent Orange.  38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Under these circumstances, the Board finds that new and material evidence has been presented.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Accordingly, the Board finds that the appellant's previously denied claim of service connection for peripheral neuropathy is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

Although the record is sufficient to warrant reopening of the claim, it is not sufficient to allow the grant of the benefits sought.  Although the letters from the appellant's neurologist establish a possible link between Agent Orange exposure and peripheral neuropathy, absent a rationale for his conclusion, they are of limited probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).  Again, once a claim is reopened, the statutory duty to assist is triggered.  See 38 U.S.C.A. § 5103 (West 2014).  For reasons explained below, additional development is necessary before the Board may proceed with a decision on the merits.


Whether the reduction in the disability rating for prostate cancer from 100 percent to 60 percent, effective June 1, 2010, was proper.

VA's Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2014).

In VA's Rating Schedule, separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10.  Over a period of many years, a veteran's disability may require reratings in accordance with changes in laws, medical knowledge, and his or her physical or mental condition.  38 C.F.R. § 4.1.

When a reduction in the rating of a service-connected disability or employability status is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her last address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Id.

In addition, the appellant will be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If a timely request is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date.  The hearing will be conducted by VA personnel who did not participate in the proposed adverse action and who will bear the decision-making responsibility.  If a predetermination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  38 C.F.R. § 3.105(h).

These are such important safeguards that the U.S. Court of Appeals for Veterans Claims (Court) has held that, where VA has reduced a veteran's rating without observance of applicable law and regulation, such a rating is void ab initio.  Brown v. Brown, 5 Vet. App. 413, 422 (1993).  Thus, to remedy such cases, the decision must be reversed as unlawful.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  

Under 38 C.F.R. § 3.344(c), when a disability rating has been in effect for less than five years, reexaminations disclosing improvement will warrant a rating reduction.

Prior to reducing a Veteran's disability rating, however, VA is required to "comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect."  Faust v. West, 13 Vet. App. 342, 349 (2000), citing 38 C.F.R. §§ 4.1, 4.2, 4.10.  These general provisions "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the veteran's disability."  Id., citing Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991)).



The Court has held that such review requires VA

to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.... Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.

Brown, 5 Vet. App. at 421; see also Schafrath, 1 Vet. App. at 594 ("[t]hese requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based on a single, incomplete[,] or inaccurate report and to enable VA to make a more precise evaluation of the level of disability and of any changes in the condition').  See also 38 C.F.R. § 3.344(c) (2014).

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

Applying the facts in this case to the legal criteria set forth above, the Board finds that the reduction at issue was proper.  As a preliminary matter, the Board finds that the RO complied with the procedural requirements of 38 C.F.R. § 3.105(e) in reducing the appellant's disability rating.  As noted, the RO issued a letter in November 2009 advising the appellant of the proposed reduction, his right to present additional evidence within 60 days of receipt of the letter, and his right to request a hearing.  The March 2010 rating decision effectuating the reduction was not issued until the appropriate time period had elapsed, and the effective date of the reduction was in accordance with applicable criteria.  Thus, the Board finds that the requirements of 38 C.F.R. § 3.105(e) were met.  

Thus, the next question for consideration is whether the reduction was proper based on applicable regulations.

At the time of the March 2010 rating decision at issue in this case, the 100 percent rating for the appellant's service-connected prostate cancer had been in effect since February 20, 2008, which was a period of less than five years.  Thus, the provisions of 38 C.F.R. § 3.344(c), which apply to evaluations in effect for less than five years, are for application in this case.  See 38 C.F.R. § 4.10.

In determining whether the reduction at issue in this case complies with the provisions of 38 C.F.R. §§ 4.10, 3.344(c), the Board has reviewed the entire record.  After so doing, the Board finds that, at the time of the March 2010 rating decision, the evidence established that the appellant's service-connected prostate cancer had undergone a material improvement warranting a rating reduction from 100 to 60 percent.

Prostate cancer is rated under the criteria set forth at 38 C.F.R. § 4.115b, Diagnostic Code 7528.  Under those criteria, a 100 percent disability rating is assigned for malignant neoplasms of the genitourinary system.  Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals, either as voiding dysfunction or as renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b.  In this case, the evidence does not show, nor does the appellant contend, that his disability includes renal dysfunction.  Thus, his prostate cancer residuals are appropriately rated under the criteria for evaluating voiding dysfunction.

Under the criteria for rating voiding dysfunction, the particular condition is to be rated as urine leakage, urinary frequency, or obstructed voiding.  38 C.F.R. § 4.115a (2014).  A 60 percent rating is assigned for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  This is the maximum rating available for voiding dysfunction.  

In this case, the medical evidence of record shows that the appellant was diagnosed as having prostate cancer in December 2007 and underwent a radical prostatectomy in April 2008.  Based on this evidence, the RO assigned a 100 percent rating for malignant neoplasms of the genitourinary system under 38 C.F.R. § 4.115b, Diagnostic Code 7528.

As set forth above, Diagnostic Code 7528 provides that, following the cessation of surgical treatment, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b.

Pursuant to these directives, the appellant underwent a VA medical examination in November 2009, which revealed no evidence of no local reoccurrence or metastasis of the prostate cancer.  Accordingly, the RO properly rated the appellant's disability on residuals.  He has no renal dysfunction; therefore, his disability is rated under the criteria for voiding dysfunction.

Under the criteria for rating voiding dysfunction, a maximum 60 percent rating is assigned for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  38 C.F.R. § 4.115a.  In this case, the evidence shows that the appellant has voiding dysfunction which requires him to wear absorbent materials which he must change up to eleven times daily.  This supports the assignment of the maximum rating available for voiding dysfunction.  

For the foregoing reasons, the Board concludes that the March 2010 rating reduction in question was proper and that the RO appropriately applied the applicable laws and regulations in reducing the 100 percent schedular rating for residuals of prostate cancer to 60 percent.  

Again, the record does not show that the appellant's malignancy has recurred or metastasized, and he has not contended otherwise.  Thus, the evidence demonstrates that a material improvement in the severity of the appellant's service-connected prostate cancer actually occurred and that such improvement would be maintained under ordinary conditions of life.  Under these circumstances, there is no evidence of record that would justify the maintenance of the initially assigned 100 percent schedular rating under Diagnostic Code 7528.  Accordingly, the preponderance of the evidence is against restoration of a 100 percent schedular rating for residuals of prostate cancer.  The appellant is advised that, if his physicians determine that his cancer has recurred, he should advise the RO.

In reaching this determination, the Board has carefully considered the appellant's contentions and recognizes that he continues to experience significant residuals of his prostate cancer and radical prostatectomy, including urinary incontinence and erectile dysfunction.  In that regard, the record shows that the appellant is in receipt of a 60 percent rating for voiding dysfunction, which is the maximum rating available.  Service connection has also been awarded for erectile dysfunction, with special monthly compensation based on the loss of use of a creative organ.  The Board notes that these ratings reflect VA's recognition of the severity of his service-connected prostate cancer disability.

The Board has considered the appellant's contentions to the effect that a rating higher than 60 percent should have been assigned, as he experiences urinary frequency with nighttime awakening in addition to urinary leakage.  As noted, however, the criteria for rating voiding dysfunction include urine leakage, frequency, or obstructed voiding.  Separate ratings under these provisions would amount to impermissible pyramiding.  See 38 C.F.R. § 4.14 (avoidance of pyramiding); see also 38 C.F.R. § 4.115a (only the predominant area of dysfunction is considered for rating purposes).  Again, the appellant is in receipt of the maximum schedular rating available for voiding dysfunction.  

The Board also considered whether an extraschedular rating may be warranted under 38 C.F.R. § 3.321.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The record shows that the appellant's service-connected prostate cancer residuals are predominantly voiding dysfunction.  As set forth above, the rating criteria are based on urine leakage, frequency, or obstructed voiding and thus contemplate the symptoms that he has experienced throughout the period on appeal.  Additionally, the record does not reflect additional symptoms which markedly interfere with employment beyond that contemplated by the rating criteria, nor does the record reflect that the appellant's prostate cancer residuals have resulted in frequent periods of hospitalization or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further action under 38 C.F.R. § 3.321(b)(1) is not warranted.

Finally, the Board notes that, in an October 2012 rating decision, the RO granted a total rating based on individual unemployability due to service-connected disability (TDIU), effective from November 25, 2009.  The appellant did not thereafter file a notice of disagreement with the effective date assigned, and that decision is final.  38 U.S.C.A. § 7105.  The matter of entitlement to a TDIU rating is not raised separately in the context of the instant issue, as the appellant's service-connected prostate cancer, in and of itself, is not shown to render him unemployable.  See Shinseki v. Rice, 22 Vet. App. 447 (2009).



ORDER

New and material evidence having been received, the application to reopen the previously denied claim of service connection for peripheral neuropathy is granted.

The reduction in the disability rating for prostate cancer from 100 percent to 60 percent, effective June 1, 2010, was proper; the appeal is denied.



REMAND

The appellant seeks service connection for peripheral neuropathy, which he contends developed as a result of his exposure to Agent Orange in Vietnam.  He further contends that he has experienced symptoms of peripheral neuropathy since his service in Vietnam.  

Given the evidence of record assembled in support of this claim, the Board finds that a VA medical examination is necessary to determine the nature and etiology of the appellant's current peripheral neuropathy.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain clinical records from the Viera VA Outpatient Clinic for the period from September 2012 to the present.   

2.  After any additional records are associated with the claims file, the appellant should be scheduled for a VA medical examination to determine the nature and etiology of his current peripheral neuropathy.  Any necessary studies, tests, and evaluations deemed necessary by the examiner should be performed in connection with the examination.

The claims folder and access to any additional records in the appellant's Virtual VA and VBMS files must be provided to the examiner for review in connection with this examination, and it should be confirmed that such records were available for review.

After reviewing the record and the results of any necessary diagnostic testing, the examiner should then state whether it is at least as likely as not (50 percent or greater probability) that the appellant's current peripheral neuropathy had manifested during the Veteran's period of active service; manifested to a compensable degree within one year of his separation from service; or is otherwise causally related to his active service or any incident therein, including presumed exposure to herbicide agents.  

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After the above development is completed, the AOJ should readjudicate the claim, considering all the evidence of record.  If the benefit sought on appeal remains denied, the AOJ should issue the appellant and his representative a Supplemental Statement of the Case and provide an appropriate opportunity to respond before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


